Citation Nr: 1742856	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and September 2016 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The issue of entitlement to service connection for tinnitus was raised by the Veteran at the August 2017 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, including again advising the Veteran of the need to submit an appropriate form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.





REMAND

As the record is currently constituted, it is difficult to conclude all of the Veteran's service treatment records (STRs) have been obtained.  When initially sought in 1987, only the entrance and separation examination reports and corresponding reports of medical history were obtained.  Shortly thereafter, clinical records for February 1977 were sought, corresponding with the occasion of treatment the Veteran reported on his application for benefits.  The April 1987 response from the National Personnel Records Center (NPRC) to this request was that there was no record of the Veteran in the clinical records file at Ft. Carson (the Veteran's reported duty station)  After a VA examination apparently failed to reveal any current knee disability, the Veteran's 1987 claim was denied.  

The Veteran's present claim was received in 2014.  A September 2014 request for service records yielded a number of service personnel records, but no additional STRs.  Notably, there has been no formal finding that the records that have been obtained represent the only records available.  A more thorough and documented search for STRs should be accomplished.  This is significant since the report of the service separation examination shows that the Veteran was found to have lax cruciate ligaments at that time, and in the June 1977 Report of Medical History, the examiner indicated there was a physical profile associated with the Veteran's report of weakness and pain in the knees with running.  

Under these circumstances, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's complete service treatment records and service personnel records from the appropriate agency(ies).  All the action taken in this regard should be documented.  

2. If additional STRs and SPRs are received, undertake any additional development necessary.  If no additional records are received, a formal finding that the present record constitutes the entirety of the Veteran's available service medical and service personnel records should be entered. 

3. Once the above requests have been accomplished, to the extent possible, readjudicate the appeal.  If it remains denied, issue the Veteran and his representative a supplemental statement of the case.  After appropriate time to respond, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

